UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of theSecurities Exchange Act of 1934 Date of report (Date of earliest event reported): April 28, 2016 (Exact name of registrant as specified in its charter) Delaware 1-12804 86-0748362 (State or Other Jurisdiction ofIncorporation or Organization) (Commission File Number) (IRS Employer Identification Number) 4646 E. Van Buren Street, Suite400 Phoenix, Arizona 85008 (Address of principal executive offices) (Zip Code) (480)894-6311 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14-d2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13-4e(c)) Item5.07. Submission of Matters to a Vote of Security Holders Our annual meeting of stockholders was held on April 28, 2016, in Phoenix, Arizona. Stockholders of record at the close of business on March 4, 2016 were entitled to vote at the meeting on the basis of one vote for each share held. At the annual meeting, the stockholders of the Company voted on the following proposals: 1. To elect six members of the Board of Directors to hold office for a one-year term. Each nominee for director was elected by a vote of the stockholders as follows: For Against Abstain Broker Non-Votes Percentage of Votes Cast For Director Nominee (1) Jeffrey S. Goble % James J. Martell % Stephen A McConnell % Frederick G. McNamee, III % Kimberly J. Mc Waters % Lawrence Trachtenberg % 2. To ratify the appointment of KPMG LLP as our independent registered public accounting firm for the year ending December 31, 2016. The proposal was approved by a vote of stockholders as follows: For Against Abstain Broker Non-Votes — Percentage of Votes Cast For Proposal % 3. To vote on an advisory (non-binding) resolution to indicate support for the Company’s compensation philosophy, policies and practices and their implementation. The proposal was approved by a vote of stockholders as follows: For Against Abstain Broker Non-Votes Percentage of Votes Cast For Proposal (1) % (1) Excludes broker non-votes in calculation of percentage SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MOBILE MINI, INC. Dated: May 2, 2016 /s/ Christopher J. Miner Name:Christopher J. Miner Title:Senior Vice President and General Counsel
